Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-13 are allowable.
Regarding independent claims 1 and 9, the applicant's arguments filed 06/01/2022 have been fully considered and found persuasive.  Hence, the subject matters of independent claims 1 and 9 are allowable over the prior arts of record.  Accordingly, all dependent claims of independent claims 1 and 9 are also allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (similarly to claim 9), it discloses a device for network communications, comprising: a Forwarding Information Base (FIB) memory containing a full Forwarding Information Base data table in a tree-based structure with nodes, said full Forwarding Information Base data table with nodes comprising full prefix entries and corresponding full prefix next hop information for data packets; and a Forwarding Information Base cache memory containing or configured to contain a plurality of leaf prefix entries and corresponding leaf prefix next hop information, wherein said plurality of leaf prefix entries and leaf prefix next hop information are selected or generated from the full prefix entries and corresponding full prefix next hop information contained in the full Forwarding Information Base data table, and further wherein said plurality of leaf prefix entries are the most specific non-overlapping prefixes that do not hide or cover any longer full prefix entries contained in the full Forwarding Information Base data table; wherein the full prefix entries in the full Forwarding Information Base data table and the plurality of leaf prefix entries in the Forwarding Information Base cache memory are organized In a tree structure with internal nodes and leaf nodes; further wherein the nodes in the full Forwarding Information Base data table comprise at least three types of nodes: (i) FIB-Only nodes where the full prefix entry is in the full Forwarding Information Base data table but not in the Forwarding Information Base cache memory; (ii) FIB-Cache leaf nodes where the full prefix entry is in the full Forwarding Information Base data table and also is in the Forwarding Information Base cache memory; and (iii) Cache-Only leaf nodes where a specific non-overlapping leaf prefix entry has been generated on demand.
These claimed features contain particular communications between the network entities as well as specific procedures for generating, obtaining, utilizing specific contents in some particular steps for such communications that are not taught in the prior arts of record combined or alone.  Hence, these claimed features contain allowable subject matter.  Similar claimed features are also recited in independent claim 9, hence, these claimed features of claim 9 also contain allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465